DETAILED ACTION
Summary
This is a restriction/election office action for the application filed 6 April 2021. Claims 1, 3-42 are
pending. A telephone election was made on 5 December 2022 electing Group 2, Claims 32-42 without traverse. Claims 1, 3-31 are withdrawn from further consideration by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10 March 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign Document 3 was not provided in English (English Abstract not found as Applicant listed) and because Non-Patent Literature Documents 1-4 were not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-31, drawn to a composition, classified in C01B 33/1585.
II. Claims 32-42, drawn to a method, classified in B01J 13/0091.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product can be made by another and materially different process such as from polyethoxydisiloxane (PEDS) and perfluoroalkylsilane (PFAS) as a coprecursor.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
A telephonic election was made by Mr. Paul Smith on 5 December 2022,without traverse, to prosecute the invention of Group 2, claims 32-42.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 1, 3-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.
112, the applicant), regards as the invention.

Regarding Claim 34, the phrase “having a single alkyl group attached to silicon” is unclear. Does Applicant mean silicon is only bound by a single alkyl group, with the other three bonds to heteroatoms (i.e. not carbon atoms, e.g. R-Si(OR)3), or does Applicant mean that any given silicon-bonded alkyl group is singly attached, and not chelated or part of a heterocycle (e.g. Si-(R)4)? Amendment removing the phrase “single” is recommended.
Regarding Claim 35, the phrase “having a single alkyl group attached to silicon” is unclear. Does Applicant mean silicon is only bound by a single alkyl group, with the other three bonds to heteroatoms (i.e. not carbon atoms, R-Si(OR)3), or does Applicant mean that any given silicon-bonded alkyl group is singly attached, and not chelated or part of a heterocycle (e.g. Si-(R)4)? Amendment removing the phrase “single” is recommended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 32-33, 36-39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over
 in view of Chandross et al. (US 5240488) with evidentiary support from Jeon et al. (J. Electrochem. Soc., 1995, 142, 2, 621). 
Regarding claim 32, Evans provides a method of preparing an aero gel composition including the following steps: i) formation of a sol-gel solution; ii) formation of a gel from the sol-gel solution; and iii) extracting the solvent from the gel materials through innovative processing and extraction, to obtain a dried aerogel material ([0061]). The sol-gel solution is formed by combining at least one gelling precursor with a solvent ([0063]) and acids and bases can be incorporated into the sol-gel solution to control the pH of the solution, and to catalyze the hydrolysis and condensation reactions of the precursor materials ([0065]). Once a sol-gel solution has been formed and optimized, the gel-forming components in the sol-gel can be transitioned into a gel material (0067]). Once a gel material has been formed and processed, the liquid phase of the gel (i.e. extracting the solvent from the gel, see above step iii) can then be at least partially extracted from the wet-gel using extraction methods, including innovative processing and extraction techniques, to form an aerogel material ([0071]).
Evans fails to explicitly teach providing a basic catalyst solution with a pKb less than about 4.
Chandross teaches a method for producing aerogels that treats an aqueous dispersion of silica with a 25 wt.% solution of tetramethyl ammonium hydroxide (col. 14, lines 19-23). Evidentiary support for the pKb value of tetramethyl ammonium hydroxide is provided by Jeon, who teaches tetramethyl ammonium hydroxide has a pKb of ≈ 0 in aqueous solution (Pg. 621, Introduction). .. Advantageously, tetramethylammonium hydroxide serves to stabilize the colloidal sol against particle agglomeration and settling which increase gel strength and lessens cracking (col. 14, line 4-11).
Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a basic solution with pKb less than about 4 in the method of Evans in order to increase gel strength and lessen cracking as taught by Chandross.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Chandross/Jeon (pKb ≈ 0 in aqueous solution) overlaps with the claimed range (a basic catalyst solution with a pKb less than about 4). Therefore, the range in Chandross/Jeon renders obvious the claimed range.
Regarding claim 33, Evans further teaches including in the precursor solution at least one silica gel precursor material having at least one hydrophobic group ([0005]).
	Regarding claim 36, Evans further teaches the hydrophobic treatment can be applied to a sol-gel solution, a wet-gel prior to liquid phase extraction, or to an aerogel subsequent to liquid phase extraction (i.e. the hydrophobic treatment can occur prior to gel formation) ([0044]).
	Regarding claim 37, Evans fails to explicitly teach where the basic catalyst includes a catalytic amount of a strong base selected from the group consisting of sodium hydroxide,
lithium hydroxide, calcium hydroxide, potassium hydroxide, strontium hydroxide, barium
hydroxide, guanidine hydroxide, sodium hydroxide, tetrabutylammonium hydroxide,
tetramethylammonium hydroxide, choline hydroxide, phosphonium hydroxide, DABCO, DBU,
guanidine derivatives, amidines, and phosphazenes.
	Chandross teaches, in addition to tetramethyl ammonium hydroxide (TMAH), suitable alternatives to TMAH include higher homologs, e.g. the corresponding ethyl compound, and also mixtures and chemically related material (col. 14, lines 11-15) that serve to stabilize the colloidal sol against particle agglomeration and settling which increase gel strength and lessens cracking (col. 14, line 4-11). -	Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a base including  tetramethyl ammonium hydroxide (TMAH)higher homologs, e.g. the corresponding ethyl compound, and also mixtures and chemically related materials in the method of Evans in order to increase gel strength and lessen cracking as taught by Chandross.
	Regarding claim 38, Evans further teaches wherein the method further comprises incorporating a reinforcement material into the first aerogel composition (Claim 2).
	Regarding claim 39, Evans further teaches additive" or "additive element" refer to materials which can be added to an aerogel composition before, during, or after the production of the aerogel ([0023])
	Regarding claim 42, Evans further teaches examples of opacifying compounds include, but are not limited to: Boron Carbide [B4C], Diatomite, Manganese ferrite, MnO, NiO, SnO, Ag2O, Bi2O3 , carbon black, titanium oxide, iron titanium oxide, aluminum oxide, zirconium silicate, zirconium oxide, iron (II) oxide, iron (III) oxide, manganese dioxide, iron titanium oxide (ilmenite), chromium oxide, carbides (such as SiC, TiC or WC), or mixtures thereof. Examples of opacifying compound precursors include, but are not limited to: TiOSO4 or TiOCl2 ([0090]).

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Chandross et al. (US 5240488) with evidentiary support from Jeon et al. (J. Electrochem. Soc., 1995, 142, 2, 621) and further in view of Loelsberg et al. (US 201700341945 A1).
Regarding claim 34, modified Evans teaches the method of claim 32. 	Evans fails to explicitly teach wherein the precursor solution includes greater than 30% of at least one silica gel precursor material having a single alkyl group attached to silicon.
	Loelsberg teaches a method of making aerogel compositions where suitable concentrations of the hydrophobizing agent are for example in the range from 0.5 to 55 wt.% , preferably 0.7 to 50 wt.%, more preferably in the range from 1 to 45 wt.% ([0065]). Suitable compounds are trimethylchlorosilane, dimethyldichlorosilane, monomethyltrichlorosilane, trimethylethoxysilane, dimethyldiethoxysilane, methyltriethoxysilane , hexamethyldisilazane, hexamethyldisiloxane, octamethyltetracyclosiloxane, or hexamethyltricyclosiloxane. Trimethylchlorosilane, dimethyldichlorosilane, hexamethyldisilazane, hexamethyldisiloxane, octamethyltetracyclosiloxane are preferably used ([0067]). Advantageously, utilizing a hydrophobizing agent with alkyl groups in the range from 0.5 to 55 wt.% allows control over the particle size and porosity of the gel ([0059]).	
	Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a hydrophobizing agent in a concentration ranging from 0.5 to 55 wt.% in the method of Evans in order to control the particle size and porosity of the gel as taught by Loelsberg.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Loelsberg (0.5 to 55 wt.%) overlaps with the claimed range (precursor solution includes greater than 30 % of at least one silica gel precursor material having a single alkyl group attached to silicon). Therefore, the range in Loelsberg renders obvious the claimed range.
Regarding claim 35, modified Evans teaches the method of claim 32. 	Evans fails to explicitly teach wherein the precursor solution includes greater than 30% of at least one silica gel precursor material having a single methyl group attached to silicon.
	Loelsberg teaches a method of making aerogel compositions where suitable concentrations of the hydrophobizing agent are for example in the range from 0.5 to 55 wt.% , preferably 0.7 to 50 wt.%, more preferably in the range from 1 to 45 wt.% ([0065]). Suitable compounds are trimethylchlorosilane, dimethyldichlorosilane, monomethyltrichlorosilane, trimethylethoxysilane, dimethyldiethoxysilane, methyltriethoxysilane , hexamethyldisilazane, hexamethyldisiloxane, octamethyltetracyclosiloxane, or hexamethyltricyclosiloxane. Trimethylchlorosilane, dimethyldichlorosilane, hexamethyldisilazane, hexamethyldisiloxane, octamethyltetracyclosiloxane are preferably used ([0067]). Advantageously, utilizing a hydrophobizing agent, including methyl groups, in the range from 0.5 to 55 wt.% allows control over the particle size and porosity of the gel ([0059]).	
	Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a hydrophobizing agent, with methyl groups, in a concentration ranging from 0.5 to 55 wt.% in the method of Evans in order to control the particle size and porosity of the gel as taught by Loelsberg.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Loelsberg (0.5 to 55 wt.%) overlaps with the claimed range (precursor solution includes greater than 30 % of at least one silica gel precursor material having a single methyl group attached to silicon). Therefore, the range in Loelsberg renders obvious the claimed range.

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Chandross et al. (US 5240488) with evidentiary support from Jeon et al. (J. Electrochem. Soc., 1995, 142, 2, 621) and further in view of Evans et al. (US 2007/0272902 Al)
Regarding claim 40, modified Evans teaches the method of claim 32 and 39.
Evans (‘949) fails to explicitly disclose the additive is present in a range of about 0.1 wt.% to about 10 wt.% of the silica-based aerogel composition. 
Evans (‘902) teaches an aerogel composition where the product comprises an aluminum hydroxide or a derivative or analog thereof, from 0.1 wt. % to 50 wt. % of the aerogel matrix and preferably from 15 wt. % to 50 wt. % of the aero gel matrix ([0067]), that advantageously, can be chosen based on the desired density of the final gel ([0079]).
Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize an additive in a concentration ranging from 0.1 wt. % to 50 wt. % in the method of Evans (‘949) in order to control the density of the final gel as taught by Evans (‘902).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Evans (‘902) (0.1 wt. % to 50 wt. %) overlaps with the claimed range (of about 0.1 wt.% to about 10 wt.%). Therefore, the range in Evans (‘902) renders obvious the claimed range.
Regarding claim 41, modified Evans teaches the method of claim 32 and 39.
Evans (‘949) fails to explicitly disclose the additive is present in a range of about 0.5
wt.% to about 3 wt.%. 
Evans (‘902) teaches an aerogel composition where the product comprises an aluminum hydroxide or a derivative or analog thereof, from 0.1 wt. % to 50 wt. % of the aerogel matrix and preferably from 15 wt. % to 50 wt. % of the aero gel matrix ([0067]), that advantageously, can be chosen based on the desired density of the final gel ([0079]).
Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize an additive in a concentration ranging from 0.1 wt. % to 50 wt. % in the method of Evans (‘949) in order to control the density of the final gel as taught by Evans (‘902).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Evans (‘902) (0.1 wt. % to 50 wt. %) overlaps with the claimed range (0.5 wt.% to about 3 wt.%). Therefore, the range in Evans (‘902) renders obvious the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordan Wayne Taylor whose telephone number is (571)272-9895. The examiner can normally be reached Monday - Friday, 7:30 AM - 5 PM EST; Second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A. Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.T./Examiner, Art Unit 1738     


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735